In The
Court of Appeals

Ninth District of Texas at Beaumont

09-13-00094—CR ' U 

 

Lisa Minchew, Appellant JUL 1 5 2013
CAROLANNEHAHLEY
VI CLERKOFTHECOURT

NINTH COURT OFAPPEALS

The State of Texas, Appellee

0n Appeal from the 9th District Court
of Montgomery County, Texas
Trial Cause-No. 06-08-07424 CR

 

ORDER

The clerk’s record in the above styled and numbered cause was ﬁled

March 25, 2013, and the reporter’s record was ﬁled March 28, 2013 and April

1, 2013. On May 23, 2013, the appellant’s court—appointed attorney, Jarrod

Walker, was notiﬁed-that neither the brief of the appellant nor a motion for

extension of time to ﬁle the brief has been ﬁled. Although the brief of the

appellant was due to be ﬁled Wednesday, May 01, 2013, the brief has not been
ﬁled.

We abate the appeal and remand the case to the trial court to conduct a

- hearing at which a representative of the State, counsel for the appellant, and the

appellant shall be present in person. See Tex. R. App. P. 38.8(b)(3). If the

appellant is not incarcerated, but fails to appear at the hearing after having been

 

 

...__._._..M....MM”M.WMMW».WHmuwmwwwm-w-rmu -’r//.V.'rer-Ir-'.-ur:"‘ mm-m—mwnmwmwznwnw.wummmmmwww-Wrn-«wLW-q Wmﬁwwt

notiﬁed to do so, or after reasonable attempts to notify him have been made,
then the trial court may enter a ﬁnding that appellant no longer desires to
pursue the appeal and send said ﬁnding to this Court. See Tex. R. App. P.
38.8(b)(4). If the appellant is present for the hearing, we direct the trial court
to determine whether or not appellant desires to pursue his appeal. If appellant
desires to pursue his appeal, we direct the trial court to determine why the brief
of the appellant has not been ﬁled, why appellant’s counsel has not responded
to late notices from this Court, and whether good cause exists for appointed
counsel, Jarrod Walker, to be relieved of his duties as appellate counsel and
replaced by substitute counsel. 'See Tex. Code Crim. Proc. Ann. art. 26.04G)(2)
(West Supp. 2012). If the trial court determines that good cause exists to
relieve appointed counsel of his duties, we direct the trial court to appoint
substitute counsel.

The record of the hearing, including any orders and ﬁndings of the trial
court judge, shall be sent to the appellate court for ﬁling. The transcription of
the court reporter’s notes from the hearing and the recommendations of the trial
court judge are to be ﬁled on or before August 15, 2013.

ORDER ENTERED July 16, 2013

PER CURIAM

Before McKeithen, C.J., Gaultney and Horton, JJ.